Exhibit 10.1

 

 

December 15, 2008

 

D. Andrew Myers

464 Coventry Place

Danville, CA 94506

 

RE:

PROMOTION

 

Dear Andy:

 

On behalf of Scientific Learning Corporation (the “Company”), I am pleased to
offer you the following promotion.

 

Position:

President and Chief Executive Officer, reporting to the Board of Directors of
the Company.

 

Salary:               Your base salary will be $26,250.00 per month ($315,000.00
annually). You will be paid semimonthly on the 15th and the last day of each
month, subject to payroll withholding and deductions. Based on your duties and
responsibilities, you will be categorized as “exempt” and will be ineligible for
overtime pay.

 

Incentive  

Compensation:  In addition to your base salary, you will be eligible for the
2009 Management Incentive Plan, which we expect to submit for adoption by the
Compensation Committee of the Board in March 2009. You will be provided with a
copy of this plan when it is approved. We expect to recommend that your bonus,
at target, will be 55% of salary.

 

Effective Date:

The desired start date is January 1, 2009.

 

PTO Benefit:      Your accrual rate for paid time off will increase to 8.33
hours per pay period, for a total of five weeks per year. The Company may modify
its standard benefits from time to time as it deems necessary, which would also
modify the benefits available to you.

 

Stock Options:  As part of your promotional package, the Compensation Committee
of the Board of Directors has approved the grant to you, effective January 1,
2009, of an option to purchase up to 200,000 shares of common stock of the
Company under the Company’s Stock Option Plan. The option exercise price will be
the fair market value of the common stock on January 1, 2009. The shares will be
subject to vesting over four years from your promotion date vesting monthly over
48 months, provided vesting shall be adjusted as provided below under “Change of
Control.” The grant of the options is subject to compliance with applicable
securities laws.

 

The Compensation Committee has also authorized the amendment of the equity
grants previously made to you in January 2008 and July 2008 so that the vesting
of such equity grants shall also be adjusted as provided below under “Change of
Control.”

 

 

 

 

--------------------------------------------------------------------------------

 

D. Andrew Myers

Promotion Letter

December 15, 2008

Page 2

 

Change of Control:If there is a Change of Control of the Company (as defined
below) and within 18 months thereafter either (i) you are terminated by the
Company without Cause (as defined below) or (ii) you resign from the Company
because of a material change in your position, location, benefits or
responsibilities, then, upon your execution of a general release satisfactory to
the Company: (i) the vesting of the option for 200,000 shares described above
shall be fully accelerated; (ii) the vesting of the option for 30,000 shares
granted in July 2008 shall be fully accelerated; (iii) the vesting of the award
of 30,000 restricted stock units granted in July 2008 shall be fully
accelerated; and (iv) you shall receive a severance payment equal to twelve
months of your then-current base salary. Any severance payment will be made in a
lump sum promptly after your termination date, and will be subject to standard
payroll deductions and withholdings.

 

For purposes of this letter, “Change of Control” means the occurrence, in a
single transaction or a series of related transactions, of any of the following
events: (a) a merger, consolidation or similar transaction involving the Company
in which, immediately after the completion of such transaction, the stockholders
of the Company immediately prior thereto do not own, directly or indirectly,
outstanding voting securities representing more 50% of the combined outstanding
voting power of the surviving entity or the parent of the surviving entity; or
(b) a sale or other disposition of all or substantially all of the assets of the
Company, other than a sale or other disposition of all or substantially all of
the assets of the Company to an entity, more than 50% of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
other disposition.

 

For purposes of this letter, “Cause” is defined as: (a) indictment or conviction
of any felony or of any crime involving dishonesty; (b) participation in any
fraud against the Company; (c) breach of your duties to the Company, including
but not limited to persistent unsatisfactory performance of job duties;
(d) intentional damage to any property of the Company; (e) violation of Company
policy which causes a material detriment to the Company; (f) breach of this
Agreement or the Proprietary Information and Inventions Agreement; or (g)
conduct by you  which in the good faith and reasonable determination of the
Board demonstrates gross unfitness to serve.

 

If any payment or benefit you would receive pursuant to a Change in Control (as
defined above) from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to an amount that
results in no portion of the Payment being subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is
necessary, such reduction shall occur in the following order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock awards is
to be reduced, such acceleration of vesting shall be cancelled in the reverse
order of the date of grant of your stock awards. The Company shall appoint a
nationally recognized public accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm. If the accounting firm determines that
any Payment would be constitute a “parachute payment”, the Company will promptly
give you notice. Any good faith determinations of the accounting firm made here
under shall be final, binding and conclusive upon the Company and you.

 

If your employment is terminated at any time with Cause or if you voluntarily
terminate your employment (other than as specified above), you will not be
entitled to severance payments, pay in lieu of notice or any other such
compensation.

 

 

--------------------------------------------------------------------------------

D. Andrew Myers

Promotion Letter

December 15, 2008

Page 3

 

At-Will  

Employment:    Throughout your employment at Scientific Learning, your
employment is at-will. At-will employment provides protection of our mutual
rights. You or the Company may terminate your employment relationship at any
time for any reason whatsoever, with or without cause or advance notice. This
at-will employment relationship and other terms of your employment may not be
changed except in writing signed by a duly-authorized officer of our Company.

 

Please sign one copy and return it to Gina Larue in the Human Resources
department by December 31, 2008 to indicate your agreement to your employment at
the Company on the terms set forth above. Or if you wish, you may fax a signed
copy to 510-874-1877.

 

I look forward to your continued contribution to the success of our Company.

 

Sincerely,

 

SCIENTIFIC LEARNING CORPORATION

 

By________________________________

____________________________

 

Rodman W. Moorhead, III

Date

 

On behalf of the Board of Directors

 

 

ACCEPTED AND AGREED:

 

 

By________________________________

____________________________

 

D. Andrew Myers

Date

 

 

 

 